      Case 1:20-cr-00188-JSR Document 28 Filed 04/27/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :               S3 20-cr-188(JSR)
          -v-                      :
                                   :               MEMORANDUM ORDER
RUBEN WEIGAND                      :
                                   :
     Defendant.                    :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    Defendant Ruben Weigand moves under 18 U.S.C. § 3142(f) for

reconsideration of the Court’s March 17, 2020 order detaining

him pending trial. Alternatively, he moves for temporary release

under 18 U.S.C. § 3142(i) to facilitate his participation in the

preparation of his defense. For the following reasons, his

motions are denied.

    Last month, a grand jury in the Southern District of New

York returned an indictment against Weigand, charging him with

one count of conspiracy to commit bank fraud in violation of 18

U.S.C. § 1349. The indictment alleges that Weigand and his co-

conspirators participated in a scheme to trick banks into

processing over $100 million of credit and debit card payments

to marijuana businesses by disguising those payments as

transactions with a series of “phony retailers” engaged in other

lines of business.

    Weigand, a citizen of Germany and resident of Luxembourg,

was arrested at Los Angeles International Airport on March 9,


                                   1
      Case 1:20-cr-00188-JSR Document 28 Filed 04/27/20 Page 2 of 6



2020 during a layover on a flight from Switzerland to Costa

Rica. On March 13, Weigand was presented before a Central

District of California magistrate judge, who ordered his release

on bail. The Government appealed to this Court, which on March

17 reversed the magistrate judge. Weigand has since been

detained at the Santa Ana City Jail in Orange County,

California. He and his co-defendant are scheduled to be

telephonically arraigned before this Court tomorrow.

    The relevant statute, 18 U.S.C. § 3142(f), allows this

Court to reopen a bail proceeding at any time before trial if

the Court finds that “information exists that was not known to

the movant at the time of the hearing and that has a material

bearing on the issue whether there are conditions of release

that will reasonably assure the appearance of such person as

required and the safety of any other person and the community.”

The Court’s original decision denying bail rested primarily on

two conclusions: that the Government’s proffered evidence showed

a strong case against the defendant, and that there was a

substantial risk that the defendant would flee the United States

if released on bail. Weigand has not presented any information —

either in his letter motion dated April 21 or in the telephonic

oral argument held on April 24 — that undermines either of the

Court’s earlier conclusions.

    As to the strength of the evidence, the Court continues to


                                   2
      Case 1:20-cr-00188-JSR Document 28 Filed 04/27/20 Page 3 of 6



conclude that the Government has a substantial case that the

defendant knowingly participated in the charged conspiracy.

Among other evidence, the Government cites encrypted chat

messages and emails between Weigand and his alleged co-

conspirators discussing the scheme and containing application

packages in the names of the “phony merchants” that the

defrauded banks believed they were doing business with.

Moreover, the defendant’s seemingly false post-arrest

statements, while possibly explained by jet lag or confusion,

are more likely probative of his consciousness of guilt.

    By way of newly obtained evidence, defense counsel at oral

argument primarily relied on a recorded phone call between

Weigand and a co-conspirator-turned-cooperator, in which Weigand

disclaims personal participation in the conspiracy, or at least

some aspects of it. The Court has listened to this recording and

reviewed a transcript in camera and does not deem it so

materially exculpatory (if at all) as to undermine the Court’s

earlier bail determination. Specifically, the call occurred

fairly late in the conspiracy, after most of the aforementioned

encrypted conversations had already occurred. A plausible

reading of Weigand’s disclaimers of personal involvement is that

they refer only to that particular point in time, and therefore

do not undermine the evidence of his earlier, more extensive

participation.


                                   3
      Case 1:20-cr-00188-JSR Document 28 Filed 04/27/20 Page 4 of 6



     As to the risk of flight, the Court continues to deem

Weigand a substantial flight risk. The strength of the

Government’s case against the defendant gives him an obvious

incentive to flee.1 Further, he has very few ties to the United

States, if any. He is a citizen of Germany — under whose laws

Weigand does not qualify for extradition — and a resident of

Luxembourg, where he owns a home and where his partner resides.

Further still, he has substantial personal wealth, giving him

the means and wherewithal to flee the jurisdiction in spite of

the usual obstacles such as having his passport confiscated or

being electronically monitored.

     The Court is also unconvinced that Weigand’s proposed bail

package would assure his appearance. Weigand has proposed a $4

million personal recognizance bond, secured by his home in

Luxembourg (or cash borrowed against it), plus additional cash,

and with three co-signers pledging a combined $1 million. But

Weigand’s personal wealth gives him the means to absorb the loss

of this collateral, as well as the means to make his co-signers

whole. The Court was somewhat more attracted to the defendant’s

proposal for house arrest, with GPS monitoring, in the home of a


1 Despite the interesting discussion at oral argument as to what
the Sentencing Guidelines range might be if Weigand were
convicted, Mr. Weigand (who was present telephonically at the
oral argument) surely understands that, given the size and
sophistication of the alleged fraud, he faces the possibility of
a substantial sentence if convicted.

                                   4
      Case 1:20-cr-00188-JSR Document 28 Filed 04/27/20 Page 5 of 6



Rhode Island-based attorney who is a friend of Weigand’s

partner. But experience shows that GPS monitoring is far from

foolproof, and if Weigand fled without this attorney’s knowledge

or assistance, she would likely not suffer professional

consequences. While Weigand is also proposing to sign a waiver

of his right to challenge extradition, nevertheless, as the

Government argues, such a waiver is unlikely to be enforced in a

foreign forum. The Court therefore concludes that there is “no

condition or combination of conditions [that] will reasonably

assure [Weigand’s] appearance.” 18 U.S.C. § 3142(e)(1).

    The ongoing coronavirus pandemic makes this decision more

difficult, but it does not change the outcome. The Court

recognizes the plight that the outbreak poses for all

incarcerated persons, including Weigand, who has presented

evidence that he suffers from sleep apnea. Although it is not

the end of the matter, however, the Court is somewhat reassured

by the fact that the Santa Ana City Jail has not recorded any

cases among its inmates and staff, this in spite of recent media

reports that the virus may have been circulating in California

for weeks longer than previously recognized. For the time being,

therefore, the facility’s quarantine protocols appear to be

working.

    And similarly, although the Court is sympathetic to the

difficulties that defense counsel (in this and other cases) are


                                   5
      Case 1:20-cr-00188-JSR Document 28 Filed 04/27/20 Page 6 of 6



experiencing in arranging visits with incarcerated clients, 18

U.S.C. § 3142(i) applies no more to Weigand than it does to any

other defendant.

    The Court has considered Weigand’s other arguments and

finds them unpersuasive. The motions for reconsideration, or,

alternatively, for temporary release, are therefore denied.

    SO ORDERED.

Dated: New York, NY                          ______________________
       April 27, 2020                        JED S. RAKOFF, U.S.D.J.




                                   6
